Citation Nr: 1203109	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  04-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic bilateral hearing loss disability.  

2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to November 1966 and from December 1968 to September 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Oakland, California, Regional Office which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for hearing loss disability and denied service connection for both PTSD and tinnitus.  In September 2006, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the San Diego, California, Regional Office.  In December 2006, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for hearing loss disability; denied service connection for tinnitus; and remanded the issues of service connection for hearing loss disability and PTSD to the San Diego, California, Regional Office for additional action.  

In December 2009, the Veteran was informed that the Veterans Law Judge who had conducted his September 2006 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In December 2009, the Veteran indicated that he wished to have an additional hearing before a Veterans Law Judge sitting at a Regional Office.  In January 2010, the Board remanded the Veteran's appeal to the San Diego, California, Regional Office in order to afford the Veteran the requested hearing.  

The Veteran's claims files were subsequently transferred to the Los Angeles, California, Regional Office (RO).  In October 2011, the Veteran was scheduled for a hearing before a Veterans Law Judge sitting at the RO.  In November 2011, the Veteran withdrew his hearing request.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

A March 2001 Report of Contact (VA Form 119) notes that the Veteran reported that he had been awarded Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

A September 2002 psychological evaluation from P. Otto, Ph.D., conveys that he had initially treated the Veteran in November 2001.  The Veteran was diagnosed with PTSD and recurrent major depression.  Clinical documentation of the cited treatment is not of record.  

A September 2006 VA psychiatric evaluation indicates that the Veteran had received ongoing VA PTSD treatment since August 2005.  Clinical documentation of the cited VA treatment is not of record.  
VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran's service treatment records reflect that he was treated for bilateral hearing loss.  Clinical documentation dated in May 1965 notes that the Veteran complained of bilateral hearing loss.  Contemporaneous audiometric testing revealed bilateral hearing loss disability for VA purposes.  Treating naval medical personnel commented that:

[The Veteran] with known hearing defect, right ear for 11 years.  Patient had no trouble until he noted worsening just in the last four weeks.  No history of infection, no discharge or pain.  

The reports of the Veteran's November 1966 physical examination for service separation; his December 1968 physical examination for service entrance; and his September 1970 physical examination for service separation do not establish that the Veteran exhibited hearing loss disability for VA purposes.  

The report of a February 2007 VA audiological examination for compensation purposes directs that the Veteran "should be referred to [Ears, Nose, and Throat] for evaluation of middle ear status and opinion regarding this case in relation to the mixed hearing loss and history of ear infection as to its likely etiology and relationship to his military service."  The report of an August 2009 VA Ears, Nose, and Throat (ENT) examination for compensation purposes states that the Veteran was diagnosed with chronic right ear otitis media and left ear eustachian tube dysfunction.  The VA examiner commented that:

The main complication of the patient's ear disease is hearing loss bilaterally.  ...  Diagnosis is not likely due to military service.  

The Board observes that the examiner neither noted the service treatment records reflecting the Veteran's "known hearing defect, right ear for 11 years" and bilateral hearing loss nor provided any rationale for his conclusion that the Veteran's bilateral hearing loss disability was not "likely due to military service."  

The Veteran has not been afforded a VA psychiatric examination for compensation purposes to ascertain the nature and etiology of his chronic acquired psychiatric disorder.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that additional VA evaluation is necessary in order to adequately resolve the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic bilateral hearing loss disability and chronic acquired psychiatric disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact P. Otto, Ph.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  
2.  Associate with the claims files any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after August 2005.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

4.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of both his chronic bilateral hearing loss disability and his chronic acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner or examiners should identify the specific stressors supporting such a diagnosis.  

The examiner or examiners should advance an opinion as to the following questions:  

a.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic hearing loss disability had its onset during active service; is etiologically related to the Veteran's inservice hearing loss, ear symptomatology, and/or reported inservice aircraft noise exposure; or otherwise originated during active service?  

b.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's military duties as a photographer; or otherwise originated during active service?  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

